SULLIVAN, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Gordon brought an action against William and John Dorn for the recovery of $895.75 for attorney fees during a period between March 17, 1920, to Feb. 4, 1922. The statement of claim stated two causes of action, one for an account stated, and another based upon the Code of Civil Procedure of .Ohio. A jury was waived and judgment rendered for plaintiff in the sum of $605 against the defendant, William Dorn. Plaintiff prosecuted error. In reversing the judgment as to William Dorn and sustaining the judgment as to John Dorn, the Court of Appeals held:
1. As the total sum was made up of various items rather than being based upon a sum total, the court commited error in reducing the sum by a course of reasoning based upon his own knowledge and experience of such services.
2. As the proof failed to show any legal liability by any contract express or implied on the part of John Dorn, the judgment as to him must be sustained.